Title: To Benjamin Franklin from ——— Brault and ——— Demezandré, 1 April 1779
From: Brault, ——,Demezandré, ——
To: Franklin, Benjamin


Monseigneur
A Saint Malo 1er. Avril 1779.
Travaillant depuis plusieurs années dans le commerce, jeunes & pleins d’Ambition, cherchant partout la liberté, nous resolûmes de passer dans les Etats unis pour y etablir une maison. Par le secours d’Amis & de Protecteurs que nous avons a Paris, nous armâmes deux navires considerables. L’un de nous eût alors l’honneur de se presenter devant vous & la satisfaction de recevoir vos avis sur son voyage; enfin, d’obtenir des Lettres de recommandation de Mr. Dean.
Nous partîmes, mais nous ne fumes pas entierrement heureux, un des navires fut pris par les Anglais a l’entrée de la baie de Chezapeack; nous arrivâmes a Charles-Town, in South Carolina, sur l’autre; mais le haut prix des Indigos & des Tabacs en ce port ne nous a pas permis de realiser ici, il y a eû de la perte. Nous etions repassés pour entreprendre une nouvelle affaire qui put nous dedommager, mais nous avons trouvé les interessés degoûtés & ne voulant pas armer dans le moment present.
Comme les Denrées de l’Amerique sont a valleur égale, beaucoup plus volumineuses que celles qu’on y porte de france nous ne pûmes rapporter que très petite partie de celles qui nous appartenaient en propre, & nous laissâmes le reste a Charles-Town. A la persuasion de MM Parker, Gervais, Thimothy & autres de nos amis, nous en plaçâmes une forte part sur le Trésor de la Caroline-meridionnalle. Mrs. Le Couteulx de Paris ont actuellemt. entre les mains deux contracts de vingt mille sept cens pounds, dont ils ne trouveront probablement la négociation qu’avec difficulté.
Cependant le placement de ces fonds, l’espérance de réüssir a etablir notre maison, exigeraient que nous repassassions au plustôt dans le continent, n’importe en quel endroit. Nous ne saurions le faire avec trop de sureté et c’est pour cela, Monseigneur, que nous nous addressons a vous pour vous demander passage sur la frégate L’Alliance, avec quelques effets necessaires a notre etablissement. Car il nous est impossible de faire un armement ni par nous qui n’avons pas eligé nos fonds, ni par nos amis qui ont été degoûtés par les pertes que le Commerce vient d’eprouver depuis quelque tems. M Lelandais qui est le Capne. de la fregate l’Alliance, est notre compatriotte, et il nous a promis son agrément si vous vouliez nous accorder notre demande.
Nous espèrons, Monseigneur, qu’animé du plus grand Zèle pour le bien de votre patrie et porté, par Carractère a la bienfaisance, vous ne refuserez pas deux jeunes gens qui vont y porter de l’industrie & des secours.
Nous ne vous ferons point fatiguer par la sollicitation des grands dont nous pourions eprouver la protection en ce moment. C’est a votre Philosophie a votre empressement a repandre les bienfaits que nous en appellons.
Nous sommes connus particullierement de Mr. Le marquis de la Royerie qui sert encore les Etats unis et de tout saint Malo; si vous voulez des informations Monseigneur, nous emploierons nos amis auprès de vous.
Nous sommes avec le plus profond respect Monseigneur De votre Excellence Les très humbles et très obeïssants serviteurs
DemezandréBrault
 
Notation: Demezandré & Brault St Malo 1 ap. 79
